DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 7/19/2022.  PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL E BARR/            Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                            

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 17-18, and 24-25 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Palmer et al (US 2014/0224714).
Palmer et al teach a system as claimed.
The system comprises anti-fouling UV light sources 32a,b, 92;
A controller 30, 90, 94.
Flow rate and temperature sensors (at least paragraphs [0102], [0126-127], [0131], [0135]).
The controller is disclosed as controlling the light source(s) based on the temperature and the flow rates.
The controller is disclosed as comprising a memory with a program (model) to implement the treatment (at least [0137]).
AS to claims 9 and 10: the recited surfaces are readable on numerous surfaces of the system of Palmer et al (at least on, but not limited to the internal surface of enclosure of the unit 92 and an external surface of the lamps inside of the referenced enclosure.
As to claims 24 and 25: the non-specified at least one-surface is readable on the surface of the temperature probe (80).
See entire document, especially Figures 2-5 and the related description and the description at [0091-137].
Claim(s) 1, 6-10, 17, 18, 24, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/001227.
The system comprises anti-fouling UV light source 220;
A controller 300.
Flow rate and temperature sensors (400).
The controller is disclosed as controlling the light source(s) based on the temperature and the flow rates/velocities.
The controller is disclosed as comprising a memory with a program (model) to implement the treatment (at least [0137]).
AS to claims 9 and 10: the recited surfaces are readable on numerous surfaces of the system of WO 2016/001227 shown on the Figueres 2, 3, 5 a-d.
As to claims 24 and 25: the non-specified at least one-surface is readable on the surface 221.
See entire document, especially Figures 2, 3, 5 a-d and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 19-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al (US 2014/0224714).
As to claim 4 and the dependent claims:
	Palmer et al teach an inlet 97a and a shutoff valve 98.
	Palmer et al do not specifically teach a sensor of the state of the shutoff valve.
	However, since Palmer et al teach the shutoff valve connected to the controller it would have been obvious to an ordinary artisan at the time the invention was filed to provide a sensor of the state of the valve to ensure proper functioning of the system and proper controlling of the valve by the controller.
As to claims 20 and 21:
Palmer et al do not specifically teach maintaining or increasing /decreasing intensity when the valve is closed or closed.
However, since Palmer et al teach opening/closing the valve to obtain measurements by the sensors and teach controlling the UV light based on the measurements made by the sensors, it would have been obvious to an ordinary artisan at the time the invention was filed to change the UV light to the needed intensity during and after the measurements by the sensors. 
As to claims 19 and 26:
Palmer et al, as applied above, do not specifically teach that the controller is configured to reduce the intensity when the temperature exceeds 75C.
However, Palmer et al teach the temperature as a variable to sense and teach varying the UV light depending from the sensed temperature.
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum level of the UV light at the specific temperature depending from the specifics of the applications since Palmer et al teach controlling the UV light based on the temperature.

9.	Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al (US 2014/0224714) in view of the state of the art admitted by the applicants in the specification.
Palmer et al as applied above teach the claimed apparatus except for the specific recitation of the surface of a heat exchanger.
However, Palmer et al teach the system for the use in the motor driven ship with a ballast system.
On the other hand, the applicants admitted in the specification that the motor driven ships are known to be equipped with a ballast systems with heat exchangers, such as of a heat exchanger which is part of a machinery cooling system such as box coolers and that it was known to provide box coolers with anti-fouling systems (at least page 2, line 2 – page 3-line 30).
It would have been obvious to an ordinary artisan at the time the invention was filed to use the system of palmer et al with box coolers of the ships in order to provide benefits of the system of Palmer et al to conventional box coolers.

 	Claims 1, 4, 6-10, 17-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569).
Titus et al teaches a system comprising a source for emitting anti-fouling UV light and a controller for controlling the source according to the requirements. 
The system also comprises sensors for detecting the value of process parameters and providing the feedback to the controller. 
The controller is also disclosed as controlling the source to provide the light and then to switch the source to the standby mode. 
The controller is also disclosed as controlling the required illumination time. 
The controller is also disclosed as microprocessor control system for monitoring the operations such as power requirements, time in standby mode, speed, intensity of the light, fault identification, etc. 
The controller is also disclosed as controlling operation parameters depending from different parameters.
The controller is also disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).
The controller is also disclosed as controlling operation parameters depending from the development rate of marine organisms (readable on the water related parameter).
The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).
The system is disclosed as comprising inlets with valves. 
See entire document, especially Figures 1, 3-18 and the related description and the description at column 2, lines 23-34, column 3, line 35 – column 8, line 8.

As to claims 1, 6-10, 17, 18:
Titus et al do not specifically exemplify the use of a water temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a water temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.

 As to claims 24-26:
Titus et al do not specifically exemplify the use of a surface temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a surface temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.

As to claims 4 and 20-22:
Titus et al teach the claimed apparatus except for the specific recitation of a sensor of the state of the opening.
However, Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment (see at least column 7, lines 36-41).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to configure the controller of Titus et al to control the valve to ensure required residential time, flow rates and a radiation intensity disclosed by Titus et al.

As to claims 19 and 26:
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum level of the UV light at the specific temperature depending from the specifics of the applications since Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).

 	Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569) in view of the state of the art admitted by the applicants in the specification.
Titus et al as applied above teach the claimed apparatus except for the specific recitation of the surface of a heat exchanger.
However, Titus et al teach the system with a sea-chest.
On the other hand, the applicants admitted in the specification that ships are equipped with a so-called sea chest and that normally, one or more sea chests are used for accommodating at least a portion of a heat exchanger which is part of a machinery cooling system (page 2, lines 3-11).
It would have been obvious to an ordinary artisan at the time the invention was filed to use the system of Titus et al with a sea chest accommodating a heat exchanger in order to provide benefits of the system of Titus et al to conventional sea chests. 

Response to Arguments
 	Applicant's arguments filed in the Brief filed 07/19/2022 have been fully considered but they are not persuasive.
The applicants argue that Titus et al teach only sensor 7. The applicants also argue that Titus et al do not teach a water temperature sensor.
This is not persuasive.
While, Titus et al do not specifically exemplify the use of a water temperature sensor.
Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19). Titus et al teaches a system comprising a source for emitting anti-fouling UV light and a controller for controlling the source according to the requirements. 
The system also comprises sensors for detecting the value of process parameters and providing the feedback to the controller. 
The controller is also disclosed as controlling the source to provide the light and then to switch the source to the standby mode. 
The controller is also disclosed as controlling the required illumination time. 
The controller is also disclosed as microprocessor control system for monitoring the operations such as power requirements, time in standby mode, speed, intensity of the light, fault identification, etc. 
The controller is also disclosed as controlling operation parameters depending from different parameters.
The controller is also disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).
The controller is also disclosed as controlling operation parameters depending from the development rate of marine organisms (readable on the water related parameter).
The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a water temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.
Please, note that the claims do not require the controller “configured” to perform the recited intended functioning of the controller.
The claims merely recite the intended use of the controller.

With respect to claim 7 the applicants argue that Office is silent regarding a model stored in the memory.
The applicants argue that Titus et al do not teach such.
This is not persuasive.
Titus et al teach that the system comprises a microprocessing system, which controls functioning of the system. The microprocessor control system inherently comprises stored programming means, which are readable on the argued “model”.
This was indicated in the previous Office action.

As to claim 19:
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum level of the UV light at the specific temperature depending from the specifics of the applications since Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).


With respect to the rejection of claims 4, and 20-22 under 35 USC 112 the applicants allege that Titus et al does not disclose controlling the anti-fouling light source based on the state of the state of the at least one inlet opening.
This is not persuasive.
Please, note that the claims do not require the controller “configured” to perform the recited intended functioning of the controller.
The claims merely recite the intended use of the controller.
Titus et al do not exemplify a sensor of the state of the opening.
However, Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to configure the controller of Titus et al to control the valve to ensure required residential time, flow rates and a radiation intensity disclosed by Titus et al.
The modified system of Titus et al would be capable of performing intended use recited by the claims.
As to claim 21:
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum level of the UV light at the specific position of the valve since Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment.

With respect to the rejections of claims 24-27 the applicants allege that Titus et al do not teach a sensor that senses a surface related parameter. The applicants also allege that Titus et al do not teach controlling the anti-fouling light source based on an output from the referenced sensor.
This is not persuasive.
Please, note that the claims do not require the controller “configured” to perform the recited intended functioning of the controller.
The claims merely recite the intended use of the controller.
Titus et al do not specifically exemplify the use of a surface temperature sensor.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a surface temperature sensor in the system of Titus et al for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
The modified system of Titus et al would be capable of performing intended use recited by the claims.

As to claim 26:
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum level of the UV light at the specific temperature depending from the specifics of the applications since Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0048877, 2006/0283786 are cited to show the state of the art with respect to anti-fouling systems and methods of their control. The referenced documents show that controlling functioning of the systems based on the flow rate and other variables was known in the art.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711